Citation Nr: 0006071	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-10 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
respiratory disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1951 to 
April 1952, November 1956 to May 1960 and from November 1961 
to November 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Service connection for a respiratory disorder was denied 
by a Board decision of July 1983.  It was held that the 
appellant had acute respiratory disorder in service and that 
the first evidence of a chronic respiratory disorder was many 
years after service, with no relationship thereto.

2.  Service connection for the appellant's respiratory 
disorder was denied by the Board in December 1994, on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  This is the last final decision on any 
basis.

3.  The evidence associated with the claims file since the 
1994 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The Board's 1994 decision denying service connection for 
a respiratory disorder is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1999).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a respiratory disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
respiratory disorder.  The Board denied the appellant's claim 
in July 1983 on the basis that the record failed to establish 
that in-service respiratory complaints had residuals which 
persisted into the present.  At that time, the evidence of 
record included service medical records; an October 1956 
report of medical history; private medical records dating 
from the 1970s; an April 1979 VA examination, diagnosing the 
appellant with severe chronic obstructive pulmonary disease; 
letters from H. J. Presutti, M.D., reporting that he had 
treated the appellant for severe chronic obstructive lung 
disease since 1980; lay statements concerning the appellant's 
long-term respiratory complaints; an October 1968 statement 
from T. H. Pierce, M.D.; and a December 1992 examination 
report reflecting a diagnosis of respiratory insufficiency.  
It was noted that the appellant had acute respiratory 
symptoms in service which resolved.  

It is noted that after the initial denial of July 1983, the 
Board declined to reopen the claim in February 1986, August 
1988, and December 1994.  The December 1994 decision was the 
last final denial on any basis.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the 
appellant did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  Accordingly, the Board's 1994 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts for consideration, the Board will 
not reopen the claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the August 1988 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The June 1957 treatment record submitted by the 
appellant simply indicates that the appellant had bronchitis, 
sinusitis and allergies in August 1959 and January 1963, and 
was of record at the time of the 1994 Board decision.  The 
April and October 1996 letters from T. H. Pierce, M.D. 
virtually repeat the substance of his October 1968 letter, 
which was of record when the Board considered this case in 
1988.  Specifically, Dr. Pierce indicated that the appellant 
had received treatment since September 1954 for sinusitis, 
allergies, various upper respiratory infections and asthma, 
and that since 1962 the appellant has been diagnosed with 
chronic obstructive pulmonary disease.  As the Board 
determined in 1988, Dr. Pierce's statement shows isolated 
episodes of respiratory disorders over a span of years, but 
does not demonstrate the continuity and persistence of 
symptoms necessary to sustain a claim of service connection.

The April 1996 letter from P. E. Reed, M.D. indicates that 
Dr. Reed treated the appellant from 1972 to 1992 for chronic 
lung disease, and states that Dr. Pierce has these records.  
The December 1997 letter from Dr. Reed simply states that the 
appellant "has been treated and followed by me for many 
years" and that he had a "guarded diagnosis of early COPD 
and Emphysema."  Here again, this evidence does not 
establish continuity of symptoms following service sufficient 
to establish service connection, nor does this evidence 
relate the appellant's respiratory problems to military 
service.  Thus, all of the evidence submitted since the 1988 
decision is essentially cumulative of evidence previously 
before the Board.  Accordingly, it provides no basis to 
reopen this claim.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
incurred in service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held not to be 
competent evidence for such purpose, and thus material); see 
also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a respiratory 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required or indicated at this time.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a respiratory disorder not having been 
submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

